Valentine, J.:
I do not concur in the foregoing opinion of the Chief Justice, although I think I can say I concur in the judgment recommended. During the year 1887, T. A. Scates, W. W. Kimball and Edwin A. Watson constituted the board of county commissioners of Seward county, and during that time, and principally in April, 1887, they allowed a number of claims against the county of Seward, for which the defendant, Scates, is now prosecuted in this action. Some of such claims, as I think, were unreasonable, indeed unconscionable; and some of them, or at least portions of the amounts allowed, were illegal. In my opinion the Sedgwick claim spoken of was unreasonable, both in the amount claimed and in the amount allowed. Seward-county warrants, or in other words, Seward-county scrip, was at that time worth only about seventy cents on the dollar, and the county board generally allowed an amount on each claim, and issued scrip therefor, which if sold at its market value would bring the amount in cash of the original claim. In one instance, and one of the earliest, if not the earliest, where the claim was about $2,877, the board allowed the sum of $4,106.09, and issued scrip for the last-named amount, the difference between the two amounts being over one thousand dollars; and if the *336members of the board had been prosecuted under § 3 of the act to restrain the issuing of county warrants, and found guilty, they would, and should, in my opinion, all have been removed from office. (Comp. Laws of 1885, p. 301, paragraph 1699.) Said § 3 also applies to county clerks. Oliver Leisure was the county clerk. His case has been disposed of. [The State, ex rel., v. Leisure, 42 Kas. 272; same case, 21 Pac. Rep. 1070.) But not one of the guilty parties, the county commissioners or the county clerk, has ever been prosecuted under said § 3. Scates is now prosecuted under §180 of the act relating to counties and county officers. (Comp. Laws of 1885, p. 300, paragraph 1694.) That section provides that a county officer may be removed from office for a neglect or refusal to perform his official duties, or for corruptly or oppressively performing the same, and does not provide for any removal from office for any other cause. Now there is no pretense under the facts of this ease that Scates so neglected or refused to perform the duties of his office, or so oppressively performed them, that he.could be removed from office for any such reasons; but the only claim made as against him is that he so corruptly performed the duties of his office that he may be removed therefrom. It is not claimed that he can be removed from his office because he united with the other members of the board, or either of them, in allowing unreasonable claims or illegal claims, unless it can also be said that in the allowance thereof he acted corruptly. In my opinion, as above stated, every member of the board might have been removed from office by a prosecution under § 3 of the act to restrain the issuing of county warrants, for the reason that they allowed amounts on the claims presented to them greater than the actual amounts of the claims themselves, and for issuing county warrants or county scrip which included these increased amounts; yet all the members of this court agree-that no one of them could be removed from office under §180 of the act relating to counties and county officers, for allowing such excess, unless he received some portion of the excess himself, or unless he received a bribe of some kind for mak*337ing such excessive allowance. My opinion, however, is, that if any member of the board united with the other members or either of them in allowing to himself an excessive amount on his own claim, and received the same, he might be prosecuted and removed from office under § 180 of the act relating to counties and county officers, as well as under § 3 of the act 'to restrain the issuing of county warrants. But the Chief Justice says that no instance of an excessive amount being allowed and received by a commissioner is shown by the evidence introduced in this case, and I think this statement is correct. Therefore the defendant Scates cannot be removed from office in this case unless actual and absolute corruption is shown against him; and it seems virtually to be admitted that no corruption is shown against him unless it is shown by the testimony of A. B. Carr. Now, in my opinion, in the light of all the evidence in the case, the testimony of Carr is wholly unworthy of credit, and in its material statements it is not only against a large preponderance of the evidence, but it is also absolutely untrue. Also, the county board seems in all cases, in the allowance of doubtful claims and the claims now complained of, and especially in the allowance of excessive amounts on such claims, to have acted under the advice of legal counsel and others, and under the advice of counsel for both sides in the local difficulties then existing in that county. I think the plaintiff has utterly failed in its proof as to all the allegations of its petition charging fraud or corruption as against the defendant. While he acted mistakenly in several instances under the bad advice of counsel and others, yet, from the evidence in the case, I do not think that it sufficiently appears that he acted corruptly.
For the reasons above stated, I concur in the judgment.